Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
US 20100056404 to Talley describes a sulfide-containing fluid, e.g., liquid [0044], brought into contact in an enclosed vessel with a treatment composition comprising 15 – 75%wt. of a neutralization component, e.g., NaOH [0053].  Although the reference teaches that contacting techniques were known [0043], a vessel head space at which sulfide liquid vapors contact the neutralization component-bearing treatment composition are not described.
US 2747962 to Heitz (Dow Chemical) describes contacting a 10 M NaOH solution1 (i.e., 400 g/L or 40%wt. NaOH) with a gas comprising 5%wt. H2S (i.e., 50,000 ppm), 5%wt. CO2, and 90%wt. air in a gas-liquid contactor for a contact time of 0.02 s.  The reference does not describe a hydrogen sulfide-contaminated liquid in a vessel the head space of which collects vapors from the liquid.
Claim construction:  “[C]losed vessel” is construed as a structure from which mass may neither enter nor depart.  Note that [0055] implies, but does not clearly describe, that a closed vessel is open to admission and withdrawal of mass intended to be added or withdrawn to or from the “closed” vessel:

    PNG
    media_image1.png
    230
    898
    media_image1.png
    Greyscale

Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what what a “closed vessel” is.  Paragraph [0055] implies that a “closed vessel” is open to admission or withdrawal of all mass except “unintended” escape of mass from the vessel.  The specification at [0056] and Fig. 2 indicates that the “closed … vessel 11” is open to the admission of a gaseous treatment composition into the head space of the vessel from a point external to vessel 11.  Given this description and the ordinary meaning of a “closed vessel,” the meaning of “closed vessel” in this case is confusing, especially on the question of whether admission and withdrawal of mass  is consistent with a “closed vessel.”

    PNG
    media_image2.png
    634
    835
    media_image2.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Although claim 1 provides antecedent basis for the term, “closed vessel,” it does not provide antecedent basis for claim 2’s recital of “the reaction chamber” (emphasis added).
Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No.10550337.  Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 encompasses claim 12 of the ‘337 patent.
 
USP 10550337

The pending application

    PNG
    media_image3.png
    426
    407
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    422
    880
    media_image4.png
    Greyscale



Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No.11286433.  Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 encompasses claim 12 of the ‘337 patent.

[this space left blank]


USP 11286433
The pending application

    PNG
    media_image5.png
    463
    418
    media_image5.png
    Greyscale


    PNG
    media_image4.png
    422
    880
    media_image4.png
    Greyscale



/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
    

    
        1 Heitz describes a 10 N solution of NaOH (Table I).  A 10 N solution of NaOH is equivalent to a 10 M NaOH solution because the molar mass of NaOH is the same as the equivalent mass of NaOH.